Citation Nr: 0735087	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-28 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely Substantive Appeal 
regarding entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla and Philippine Army 
service from April 1943 to June 1946.  The veteran died in 
October 1996.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
determined that the appellant had not timely appealed a 
December 2003 rating decision that denied service connection 
for the cause of the veteran's death.  Thus, the only issue 
presently before the Board is whether the appellant submitted 
a timely Substantive Appeal and thereby, perfected her appeal 
regarding entitlement to service connection for the cause of 
the veteran's death.

The Board notes the RO construed a letter received on August 
19, 2005 as an attempt to reopen the claim for service 
connection for the cause of the veteran's death.  In a 
December 2005 rating decision, the RO found that new and 
material evidence adequate to reopen the claim had not been 
submitted.  The appellant has not appealed this decision.

The appellant was scheduled for a videoconference hearing on 
March 16, 2007.  The appellant, however, failed to appear for 
this hearing.  See 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service 
connection for the cause of the veteran's death.

2.  Subsequent to the May 2003 rating decision, the RO 
received additional evidence; due to the additional evidence 
received, the RO issued a rating decision dated December 18, 
2003, and mailed on January 6, 2004, that again denied 
service connection for the cause of the veteran's death

3.  The appellant filed a timely Notice of Disagreement, and 
the RO mailed a Statement of the Case (SOC) that was dated 
May 24, 2004 and mailed to the appellant on June 10, 2004.

4. The appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, which was received by the RO on March 10, 
2005; a postmark indicates that it was mailed on March 7, 
2005.

5.  The appellant did not file a Substantive Appeal within 
one year of January 6, 2004 or within sixty days of June 10, 
2004; and she did not submit a request for extension of time 
for filing a Substantive Appeal.


CONCLUSION OF LAW

The appellant did not timely appeal the denial of her claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), applies to the instant 
case.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well grounded. It does not apply 
to matters on appeal, however, when the issue is limited to 
statutory interpretation, as in the instant case.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the issue here on appeal.

Instead, the threshold question that the Board must resolve 
is whether the appellant entered a timely Substantive Appeal 
following the January 6, 2004 notification letter that 
informed the appellant that her claim for entitlement to 
service connection for the cause of the veteran's death was 
denied.  If the appellant did not file a timely Substantive 
Appeal, then the appeal fails for want of jurisdiction.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Law and Regulations

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after the issuance of a SOC has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.  A Substantive Appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a Substantive Appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later, to perfect an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  
If an appeal is not perfected within the time specified by 
the regulation, the RO's determination becomes final.  See 38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 
5108.

An extension of the sixty-day period for filing a Substantive 
Appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
See 38 C.F.R. §§ 20.303(b), 20.304.

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  38 C.F.R. § 20.305.  
38 C.F.R. § 20.306 lists the legal holidays.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the Substantive Appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Factual Background

In a May 2003 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  In a rating decision dated December 18, 2003, the RO 
noted that since the May 2003 rating decision the RO had 
received additional evidence.  In this rating decision, the 
RO considered this additional evidence but confirmed the 
denial of service connection for the cause of the veteran's 
death.  The letter that accompanied this rating decision 
indicates that it was mailed on January 6, 2004.

In February 2004, the appellant filed a timely Notice of 
Disagreement.  The RO issued a SOC dated May 27, 2004.  The 
cover letter to the SOC indicates that it was mailed on June 
10, 2004.  The cover letter of the SOC informed the appellant 
that she had to file her appeal within 60 days from the date 
of the letter (June 10, 2004) or the remainder, if any, of 
the one-year period from the date of the letter (January 6, 
2004) notifying her of the action she had appealed.  In 
addition, the letter informed her that if she needed more 
time to file her appeal, she should request more time before 
the time limit for filing the appeal expired.

The RO received the appellant's Substantive Appeal (VA Form 
9) on March 10, 2005.  The envelope that the Substantive 
Appeal was mailed in is of record.  The envelope has a March 
7, 2005 postmark on the back of the envelope.  The VA Form 9 
is hand dated on the form with the date July 25, 2004.

In March 2005, the RO sent the appellant a letter notifying 
her that she had not timely filed her Substantive Appeal.  In 
addition, the appellant was notified that she could file a 
notice of disagreement regarding the issue of timeliness.  In 
subsequently filed documents, the appellant has asserted 
entitlement to the underlying benefit.  The appellant has not 
provided any argument regarding the issue of timeliness of 
appeal.

Analysis

As outlined above, the appellant was mailed the December 18, 
2003 rating decision on January 6, 2004.  The appellant was 
mailed the SOC on June 10, 2004.  As 60 days from the date 
the SOC was issued elapsed before the one-year elapsed from 
the date the rating decision was issued (January 6, 2004), 
the appellant had until January 6, 2005 to submit the 
Substantive Appeal.  The appellant did not submit any 
evidence from the time of the SOC was issued to the time she 
filed her Substantive Appeal.  Although the substantive 
appeal was hand-dated July 25, 2004, a postmark indicates 
that the appellant mailed her Substantive Appeal on March 7, 
2005.  As outlined above, 38 C.F.R. § 20.305 provides that 
when the Rules require any written document to be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  

There is no evidence that the RO received the Substantive 
Appeal by January 6, 2005.  The appellant has not made any 
argument that the Substantive Appeal was timely.  In 
statement that the appellant has subsequently submitted, 
including the Substantive Appeal perfecting the issue of 
timeliness of appeal, the appellant has continued to assert 
entitlement to service connection for the cause of the 
veteran's death and did not make any contention that the 
March 7, 2005 Substantive Appeal was timely.

In view of the foregoing, the Board finds that the appellant 
did not timely file a Substantive Appeal.




ORDER

As an appeal of the December 2003 rating decision was not 
perfected, the appeal of that decision is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


